DETAILED ACTION
This office action is in response to the original application filed on September 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 is pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 12, 13 and 24 of U.S. Patent No. 10,776,460. Although the claims at issue are not identical, they are not patentable distinct from each other because the instant application and ‘460 are directed to a method for securing a host platform of a computing device. For clarification, please see the comparison of claim 1 of the instant application and ‘460 in the table below.


Claim 1 of the instant application.
Claims 1, 12, 13, and 24 U.S 10,776,460
A method for securing a host platform of a computing device, comprising:


generating, by a security processor, a first graph based on at least a portion of executable code, wherein the executable code is executed by a main processor of the host platform;

generating a metadata file based on the generated first graph;

polymorphing the executable code based on the generated metadata file;

generating a second graph based on the polymorphed code;

creating slices of the polymorphed code;

executing at least one slices of the created slices by the security processor, wherein the security processor is apart from the main processor;

polymorphing the at least one of executed slice; 

pairing the least polymorphed slice with the polymorphed code.

A method/a non-transitory computer readable medium/a system/a computing device for securing a host platform of a computing device, comprising:

generating, by a security processor, a first graph based on at least a portion of executable code, wherein the executable code is executed by a main processor of the host platform;

generating a metadata file based on the generated first graph;

polymorphing the executable code based on the generated metadata file;

generating a second graph based on the polymorphed code;

creating slices of the polymorphed code;

executing at least one slices of the created slices by the security processor, wherein the security processor is apart from the main processor;

polymorphing the at least one of executed slice;

pairing the least polymorphed slice with the polymorphed code. And re-shuffling a plurality of segments including data stored in a main memory of the host platform, wherein locations of the segments stored in the main memory relative to each other are rearranged.



Allowable Subject Matter
Claim 1 would be allowable if the terminal disclaimer filed to overcome the non-statutory double patenting rejection. Examiner will provide a reason for allowance at the time of allowing the application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434